Title: To James Madison from Louis-André Pichon, 7 May 1804
From: Pichon, Louis-André
To: Madison, James



George-Town le 17. floreal an 12. (7. Mai 1804.)
Le soussigné chargé d’affaires de la République française, se voit, avec regrèt, forcé de présenter à Monsieur Madison de nouvelles observations sur le commerce public qui se fait des ports des Etats Unis avec st. Domingue.
Le Soussigné est informé, d’une manière qui ne lui permet pas d’en douter, que les négocians américains qui suivent ce commerce, arment publiquement dans les ports des Etas Unis des bâtimens qui sont destinés à soutenir par la force un trafic contraire au droit des gens et à repousser les efforts que les croiseurs de la République française sont autorisés à faire pour l’empêcher. Ces armemens ont aussi pour objet de couvrir des envois de munitions qui se font aux révoltés de cette Colonie. Le gouvernement des Etats Unis ne peut pas ignorer ces faits qui sont publics; les conséquences s’en sont manifestées dèjà dans les antilles où les papiers publics apprennent qu’il y a eu des actions entre des croiseurs français et des bâtimens américains fesant ce commerce. Monsieur le Sécrétaire d’Etat aura vu aussi que plusieurs de ces bâtimens se mettent sous la protection des croiseurs de l’angleterre, avec laquelle la france est en guerre, pour se soustraire aux recherches des croiseurs français.
Le soussigné, pour ne point laisser subsister d’équivoqué quant à l’assertion qu’il s’arme publiquement des bâtimens aux Etats Unis pour ce genre de commerce, a l’honneur d’informer Monsieur le Sécrétaire d’Etat qu’à Philadelphie on équipe actuellement le Brig Betzy, Capitaine White; Ce bâtiment qu’on croit expédié par le sieur Bunel, que le Soussigné Sçait, à n’en pas douter, avoir repris la qualité d’agent des noirs de st. Domingue aux Etats Unis qu’il a eue pendant les différens qui ont subsisté entre la france et les Etas Unis en ’98, doit porter au Cap des munitions que ce particulier est chargé expréssement de leur faire passer: son armement sera de douze canons et son équipage, pour la plus grande partie, composé de noirs et de gens de couleur qui retournent à st. Domingue. II est même question à Philadelphie d’armer, par souscription, le Navire Connecticut qui doit porter vingt canons. Le soussigné à la certitude que plusieurs armemens de ce genre ont dèja eu lieu aux Etats Unis, et ce qui se passe dans les mers de st. Domingue en fournit une preuve irréfragable.
Il n’appartient pas au Soussigné d’examiner si les lois des Etats Unis qui s’opposent à ce qu’il se fasse dans leurs ports aucun armement par l’une des puissances belligerantes, et celles qui défendent à leurs Citoyens de prendre parti dans une guerre à laquelle l’Etat est étranger, et à plus forte raison, de s’associer à une rébellion, peuvent se concilier avec des pareils faits et jusqu’à quel point le silence des autorités locales émanées des Etats Unis, sur des transactions de ce genre, est conforme à ces lois. En considérant la chose sous le point de vue seul du droit des gens, il est manifeste que des Citoyens américains, sous les yeux même de leur gouvernement, font une guerre privée et piratesque contre une puissance avec laquelle les Etats Unis sont en paix. Le soussigné manquerait à son devoir s’il ne revendiquait, dans une telle circonstance, les droits et la dignité de son gouvernement ouvertement lèsés; et s’il n’appelait l’attention de Monsieur Madison sur les réflexions désagréables que le Gouvernement français serait dans le cas de faire si le silence des autorités locales, sur des actes de ce genre, était imité par le Gouvernement des Etats Unis.
Le Gouvernement français ne pourrait certainement voir qu’avec un profond regret qu’après avoir donné aux Etats Unis les preuves les plus signalées du desir d’asseoir la bonne intelligence des deux nations sur des bases immuables, en abandonnant des intérêts nationaux qui auraient pu, éventuellement, amener des Collisions; des Intérets individuels fussent aujourd’hui dans le cas de compromettre cette bonne intelligence. Son regret serait encore bien plus grand si, lorsque la dignité et la sureté de la france sont ouvertement lèsés dans les Etats Unis, par leurs Citoyens, le Gouvernement américain gardait sur ces violations un silence qui semblerait offrir une excuse, et même une sorte d’encouragement, à tous les excès auxquels la cupidité peut se porter. Outre que la paix entre les deux nations ne pourrait qu’être gravement compromise par les procédés des individus, et par les représailles qu’ils doivent nécessairement attirer, cet état de choses tendrait infailliblement à diminuer les dispositions amicales que les deux gouvernemens désirent cultiver.
Le soussigné prendra la liberté d’observer pour obvier aux raisonnemens qu’on pourrait tirer du passé pour justifier ce commerce en lui même, que les communications actuelles entre les Etats Unis & st. Domingue, aussi étendues et aussi publiques que sous le régne de Toussaint, ne sauraient être assimilées à celles qui ont eu lieu avec cette colonie après le rétablissement de la paix entre la france et les Etats Unis par la convention du 30. Septembre 1800. Toussaint agissait sous le prétexte de l’autorité de la france et la Colonie semblait être sous la domination française. Aujourd’hui les chefs des révoltes de st. Domingue ont avoué publiquement leur séparation de la france; ils ont même juré, et en partie exécuté, l’extinction universelle de tout ce qui reste de français dans cet⟨te⟩ Ile. L’état des choses n’est donc pas douteux et ni les Etats Unis, ni leurs Citoyens ne peuvent ignorer dans quelle relation ils sont respectivement placés par rapport à cette colonie. Le Droit des gens indique donc suffisament, dans cette circonstance, les devoirs des nations étrangères en paix avec la République française, et son gouvernement est fondé à attendre des autres Etats; d’un côté, qu’ils n’encouragent pas de la sanction de l’autorité publique des relations qui attentent à ses droits et à ses prérogatives, et, de l’autre, qu’ils ne tolèrent pas des actes qui, comme ceux que le soussigné dénonce à Monsieur Madison tendent à établir à l’avantage des rébelles de st. Domingue une sorte de guerre privée de la part de leurs Citoyens envers les forces que la france a le droit d’employer à réduire ou à combattre la rébellion.
Les principes qui précèdent sont trop évidens pour que l’esprit de justice connu qui dirige le gouvernement des Etats Unis ne le porte pas à en faire l’application aux faits que le soussigné dénonce à Monsieur le Sécrétaire d’Etat. Le soussigné met à cet égard une entière confiance dans les assurances qu’il a étérativement reçues de Monsieur Madison quant aux dispositions de Monsieur le Président des Etats Unis relativement au commerce avec st. Domingue. Le soussigné a fait parvenir avec le plus grand plaisir au Premier Consul ces assurances. Il espère que dans cette circonstance la sincérité et l’efficacité de ces dispositions recevront une manifestation propre à détruire les impressions pénibles que les faits qu’il a l’honneur de porter à la connaissance de Monsieur Madison, ne manqueront pas de produire sur l’esprit du Gouvernement français à qui il est du devoir du soussigné de les communiquer. Le soussigné renouvelle en cette occasion à Monsieur Madison l’assurance de son respect et de sa haute considération.
L. A. Pichon
 
Condensed Translation
Regrets having to present to JM new observations on American commerce with Saint-Domingue. Is informed in a manner that leaves no room for doubt that American merchants engaged in this commerce publicly arm their vessels in U.S. ports, contrary to the law of nations, in order to counter the efforts of French cruisers to stop them. These armed ships also carry contraband cargoes to the rebels. The U.S. government cannot be unaware of these public facts; West Indian newspapers have published the results of actions between French cruisers and American ships engaged in this commerce. JM will also have seen that American ships place themselves under the protection of cruisers from Great Britain, with which France is at war.
As evidence that this assertion is true, informs JM that the brig Betsy, Captain White, being armed in Philadelphia at this moment, is being dispatched to Saint-Domingue by Bunel, once again the agent for the rebels in the U.S. as he was in 1798. The brig will carry munitions to Cap Français, including twelve cannons and crews to serve them composed largely of blacks and people of color who are returning to Saint-Domingue. In addition, the ship Connecticut is being armed by subscription at Philadelphia with twenty cannons. Knows that many ships have been armed in this fashion already in the U.S., and events in the waters of Saint-Domingue provide irrefutable proof.
Notes that it is not his place to examine if U.S. laws, which make such armament by one of the belligerent powers illegal, and which prohibit American citizens from participating in a war, not to mention a rebellion, in which the U.S. is neutral, are reconcilable with such actions. From the point of view of the law of nations, it is clear that American citizens, under the eye of their government, are conducting a private and piratical war against a nation with which the U.S. is at peace. Would fail in his duty if he did not protest the overtly infringed rights and dignity of his government and if he did not call JM’s attention to the complaints the French government would have if the U.S. government imitated the local authorities and kept silent about these acts.
The French government could not see without profound regret that after having given the U.S. the clearest proof of its desire to establish friendly relations between the two countries on solid ground, by abandoning national interests that could have possibly led to collisions, individual interests might now compromise those relations. Its regret would be even greater if the U.S. government were to keep silent when the dignity and security of France are overtly violated in the U.S. by American citizens—a silence that would seem to excuse or even encourage such greedy acts. Besides gravely compromising peace between the two nations, this situation would inevitably tend to diminish the friendly dispositions that the two governments wish to cultivate.
Takes the liberty to answer arguments drawn from past experience to justify this commerce, that the present contacts between the U.S. and Saint-Domingue, as extensive and public as they were during the tenure of Toussaint, should not be seen as similar to those that took place after the convention of 30 Sept. 1800 reestablished peace between France and the U.S. Toussaint acted under the pretext of French authority, and the colony remained under French control. Today the rebel leaders have publicly avowed their separation from France; they have even sworn to and have begun to extinguish all that remains French on that island. The situation is therefore clear, and neither the U.S. nor its citizens can claim not to know their position in respect to that colony. The law of nations clearly indicates the duty of foreign nations at peace with the French republic, and the French government expects of other states that, on the one hand, they do not encourage by the sanction of public authority acts that contravene French rights and prerogatives and, on the other hand, they do not tolerate acts that, like those Pichon denounces to JM, tend to establish, to the advantage of the rebels at Saint-Domingue, a kind of private war on the part of their citizens against forces that France has employed to combat the rebellion.
These principles are too evident for the spirit of justice that directs the U.S. government to ignore. Has entire confidence in JM’s assurances and in the dispositions of the president relative to this commerce. Has assured the first consul of this with the greatest pleasure. The first consul hopes that these sincere and effectual dispositions will result in a proper effort to wipe away the painful impression that the facts contained in this note will have on the French government.
